Order entered January 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00340-CR

                        JANINE JOYCE CHARBONEAU, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80751-2012

                                            ORDER
        The Court DENIES appellant’s July 11, 2013 motion to appoint counsel. The trial court

conducted a hearing and made findings that appellant is not indigent. The Court adopted those

findings and denied several motions to reconsider. Appellant must either retain counsel to

represent her in the appeal or proceed on her own.

       We note that appellant’s brief wad due by January 2, 2014, and has not yet been filed.

Accordingly, we ORDER appellant to file her brief within THIRTY DAYS of the date of this

order. If appellant’s brief is not filed within the time specified, we will, without further notice,

submit the appeal without briefs. See Tex. R. App. P. 38.8(b), Lott v. State, 874 S.W.2d 687

(Tex. Crim. App. 1994).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, Joyce

Charboneau and John Rolater, Collin County District Attorney’s Office.


                                                  /s/     LANA MYERS
                                                          JUSTICE